UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6086


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTIN DAWAN HAYES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:10-cr-00941-RBH-2; 4:13-cv-02832-RBH)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit    Judge,    and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Remanded by unpublished per curiam opinion.


Quentin Dawan Hayes, Appellant Pro Se.   Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quentin      Dawan   Hayes      seeks       to    appeal     the     district

court’s order dismissing his 28 U.S.C. § 2255 (2012) motion.

Parties in a civil action in which the United States or an

officer    or   agency    of   the    federal      government       is     a    party   are

accorded   sixty   days     after     the       entry   of    the   district         court’s

final judgment or order to note an appeal.                          Fed. R. App. P.

4(a)(1)(B).     This time period is “mandatory and jurisdictional.”

Browder    v.   Dir.,    Dep’t   of    Corr.,       434 U.S. 257,       264   (1978)

(internal quotation marks omitted); see also Bowles v. Russell,

551 U.S. 205, 214 (2007) (“[T]he timely filing of a notice of

appeal in a civil case is a jurisdictional requirement.”).

            Because Hayes is incarcerated, the notice of appeal is

considered filed on the date it was properly delivered to prison

officials for mailing to the court.                     Fed. R. App. P. 4(c)(1);

Houston v. Lack, 487 U.S. 266 (1988).                         The record does not

conclusively reveal when Hayes delivered the notice of appeal to

prison officials for mailing.               Accordingly, we remand the case

for the limited purpose of allowing the district court to obtain

this information from the parties and to determine whether the

filing was timely under Fed. R. App. P. 4(c)(1) and Houston v.

Lack.     The record, as supplemented, will then be returned to

this court for further consideration.

                                                                                 REMANDED

                                            2